Citation Nr: 1740872	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran's private orthopedic surgeon has diagnosed him with various right shoulder conditions, to include right rotator cuff tear, strain; osteoarthritis; right shoulder impingement; complete rupture of right rotator cuff; and unspecified disorder of bursae and tendons in the right shoulder region.  January 2016 VA treatment records note advanced degenerative changes involving the bilateral shoulders.  In his January 2016 substantive appeal, the Veteran asserted that          his right shoulder condition coincides with his service-connected left shoulder condition, essentially stating that the right shoulder condition occurred during       the Veteran's active duty service.  Moreover, in August 2017 the Veteran's representative argued that the December 2015 VA examiner did not adequately assess whether his condition that had its onset while on active duty, even if he did not seek treatment.  The Board notes that on the Veteran's October 1965 enlistment report of medical history the examiner noted "left shoulder ns," but did not mention a right shoulder disability.  However, the Veteran has stated he has had bilateral shoulder dislocation problems which started when he was 13 years old.  Additionally, a VA hospital summary from April 1969 notes that the Veteran with   a positive history of recurrent dislocation of both shoulders over the last 10 years.  The Board also notes that the December 2015 examiner noted the Veteran's contentions of a pre-existing bilateral shoulder condition.  However, both the December 2015 examiner and the January 2016 examiner, who provided the addendum opinion, only addressed secondary service connection.

In light of the above, an additional opinion would be helpful in adjudicating the Veteran's claim.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record VA treatment records dated since January 2016 to the present.  If no such records exist, the claims file should be annotated    to reflect such and the Veteran and his representative notified of such.

2. After the above development has been completed to the extent possible, the AOJ should obtain another opinion with respect to the Veteran's service-connection claim for right shoulder deterioration.  If an examination is deemed necessary to respond the questions, one should be scheduled.

Following review of the claims file, the examiner should respond to the following questions:

a. Does the record reflect that the Veteran clearly and unmistakably had a right shoulder disability that existed prior to his entry on active duty?  Please provide a clear rationale for the conclusion, citing evidence of record. 

b. If it is clear and unmistakable that the right shoulder disability preexisted service, is it clear and unmistakable that the shoulder disability did NOT undergo a permanent worsening beyond its normal progression while the Veteran was in service?  Please explain the reason for the conclusion, citing evidence of record.  In rendering this determination, please address the significance of in-service fall wherein the Veteran injured his left shoulder, requiring surgery in 1969, and his claim that his current right shoulder disability coincides with his in-service left shoulder injury. If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  

c. For any pre-existing right shoulder disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current right shoulder disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain the reason for the conclusion.

d. For any current right shoulder disability identified that did not exist prior to service, please opine whether the current disorder at least as likely as not arose in service or is otherwise related to service.  Please explain the reason for the conclusion.

The rationales for any opinion expressed must be set forth.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


